The Court

ruled, that the law authorises the master of a ship to give his mariners moderate correction if they mis*6behave, or neglect, or refuse to do their duty; and that he may justify in an action of assault and battery. But if he exceeds the bounds of moderation, and makes use of unreasonable or dangerous weapons, he then becomes respon» sible to the mariner, in damages. That although the cabin of a ship is peculiarly appropriated to the use of a commander, yet if a mariner enters peaceably into it, and upon a lawful errand, it will not justify an outrage upon him. Whether there was a peaceable entry, or whether the weapon used was a proper one or not, were matters for the Jury to consider, and they would govern themselves accordingly.
Verdict for plaintiff", Si. damages.